Citation Nr: 1737199	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative disc disease L4-L5, L5-S1 with foraminal stenosis as secondary to status post fracture of left fibula.

2. Entitlement to service connection for degenerative disc disease (DDD) L4-L5, L5-S1 with foraminal stenosis to include as secondary to status post fracture of left fibula.

3. Entitlement to an increased rating in excess of 10 percent for status post fracture of left fibula.

4. Entitlement to a temporary total evaluation because of treatment for a service connected condition requiring convalescence (claimed as paragraph 30 benefits).

5. Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service connected disability (claimed as paragraph 29 benefits).



REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1979.

The matter of entitlement to service connection for DDD comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue was previously denied in a December 2003 rating decision.  In October 2007, the RO reopened and readjudicated the issue on the merits.  The RO denied the claim again in both July 2009 and March 2010, finding that new and material evidence had not been submitted in order to reopen the claim.  The Board acknowledges that the RO reopened and adjudicated the issue on the merits in an April 2012 rating decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claims with respect to this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The matter of entitlement to an increased rating in excess of 10 percent for status post fracture of the left fibula is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the VA RO in St. Petersburg, Florida.  

In June 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  At the time of the June 2016 hearing, the Veteran expressed his desire to withdraw the appeals for the issues of entitlement to a temporary total evaluation because of treatment for a service connected condition requiring convalescence (claimed as paragraph 30 benefits), and entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service connected disability (claimed as paragraph 29 benefits).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for DDD L4-L5, L5-S1 with foraminal stenosis to include as secondary to status post fracture of left fibula, and
an increased rating in excess of 10 percent for status post fracture of the left fibula are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 2003 rating decision, the RO denied the claim of entitlement to service connection for DDD L4-L5, L5-S1 with foraminal stenosis as secondary to status post fracture of left fibula.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2. Additional evidence received since the RO's December 2003 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for DDD L4-L5, L5-S1 with foraminal stenosis as secondary to status post fracture of left fibula and raises a reasonable possibility of substantiating the claim.

3. In June 2016, the Veteran requested to withdraw his appeals for entitlement to a temporary total evaluation because of treatment for a service connected condition requiring convalescence (claimed as paragraph 30 benefits) and entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service connected disability (claimed as paragraph 29 benefits).


CONCLUSIONS OF LAW

1. The December 2003 rating decision is final as to the claim of entitlement to service connection for DDD L4-L5, L5-S1 with foraminal stenosis as secondary to status post fracture of left fibula.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. New and material evidence has been presented to reopen the claim of entitlement to service connection for DDD L4-L5, L5-S1 with foraminal stenosis as secondary to status post fracture of left fibula.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for withdrawal of the issues of entitlement to a temporary total evaluation because of treatment for a service connected condition requiring convalescence (claimed as paragraph 30) and entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service connected disability (claimed as paragraph 29) have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In regard to the Veteran's claim of entitlement to service connection for DDD L4-L5, L5-S1 with foraminal stenosis as secondary to status post fracture of left fibula, the Board's decision to reopen the Veteran's claim represents a grant of a benefit sought on appeal.  As such, no discussion of VA's duties to notify and assist is necessary.

New and Material Evidence

The Veteran's claim of entitlement to service connection for DDD L4-L5, L5-S1 with foraminal stenosis as secondary to status post fracture of left fibula was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In February 2003, the Veteran filed a claim of entitlement to service connection for a low back disability, which the RO denied in a December 2003 rating decision on the basis that the condition neither occurred in nor was caused by service.  The Veteran was notified of the decision and his appellate rights by a letter in December 2003.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The December 2003 rating decision therefore became final.  See 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's December 2003 rating decision included the Veteran's service treatment records showing that the Veteran sought treatment in June 1977 for back pain of 3 weeks duration.  The Veteran's post-service treatment record showed a current back disability, but treatment reports showed that the current back disability was caused by an injury almost 20 years after service.  Based on this evidence, the RO concluded that the Veteran's current back disability neither occurred in nor was caused by service and denied the Veteran's claim for service connection.

In July 2011, the Veteran requested that his claim of entitlement to service connection for DDD L4-L5, L5-S1 with foraminal stenosis as secondary to status post fracture of left fibula be reopened.  Relevant additional evidence received since the RO's decision in December includes a private medical opinion from November 2016 which provides a positive nexus opinion linking the Veteran's current back disability to his service-connected status post fracture of left fibula.

This evidence was not previously on file at the time of the RO's decision in December 2003; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of a positive nexus linking the current disability to the Veteran's military service or an already service-connected disability, which is one of the reasons that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for DDD L4-L5, L5-S1 with foraminal stenosis as secondary to status post fracture of left fibula, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for DDD L4-L5, L5-S1 with foraminal stenosis as secondary to status post fracture of left fibula is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any other or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At the time of the June 2016 Board hearing, the Veteran expressed his desire to withdraw the appeal for the issues of entitlement to a temporary total evaluation because of treatment for a service connected condition requiring convalescence (claimed as paragraph 30 benefits) and entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service connected disability (claimed as paragraph 29 benefits).  The transcript has been reduced to writing and is of record.  Accordingly, the Board does not have jurisdiction to review these issues, and they must be dismissed.


ORDER

New and material evidence having been received,  the claim for service connection for DDD L4-L5, L5-S1 with foraminal stenosis as secondary to status post fracture of left fibula is reopened; the appeal is granted to this extent only.

The appeal on entitlement to a temporary total evaluation because of treatment for a service connected condition requiring convalescence (claimed as paragraph 30 benefits) is dismissed.

The appeal on entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service connected disability (claimed as paragraph 29 benefits) is dismissed.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims of entitlement to service connection for a low back disability and an increased rating for status post fracture of the left fibula.

Service Connection

The Veteran's service treatment records include an examination in February 1977 with "normal" results for "spine, other musculoskeletal."  The Veteran sought treatment for low back pain that had been ongoing for 3 weeks in June 1977.  The examiner noted some tenderness in the kidney area and that the prostate gland was swollen.  An assessment of prostatis was provided at that time.  The Veteran's separation examination in May 1979 again showed "normal" results for "spine, other musculoskeletal."

Post-service treatment records from a correctional facility show that the Veteran was diagnosed with scoliosis with spondylosis in September 1997.  Treatment records from October 1998 contain x-ray results showing a diagnosis of DDD of L4-5, L5-S1.  

In April 2000, the Veteran sought treatment for low back pain and reported that he sustained a fall while in prison in 1998 and has had pain since then.  A diagnosis for a herniated disc was provided at that time. 

A private examination from May 2007 indicates that the Veteran reported the initial injury of falling down in 1998.  The private examiner diagnosed the Veteran with lumbar herniated and degenerative disc disease with radiculopathy, cervical degenerative disc disease, cervical spondylosis and facet syndrome, and severe cervical and shoulder myofascitis.

The Veteran's record contains another private examination from July 2011, where the Veteran reported that his back pain began in 1977 when he was parachuting out of airplanes while in the military.  The private examiner noted that the history may be consistent with a degree of bladder dysfunction on a neuropathic basis related to his lumbar spine.  The examiner noted decreased dorsiflexion of the left ankle, causing an antalgic gait in which he tends to lift his foot from the knee.  The examiner diagnosed the Veteran with lumbar disc disease with sciatica and depressed left Achilles reflex.

The Veteran was provided a VA examination in March 2012 to determine the nature and etiology of his back disability.  The Veteran reported an injury to his low back while in service in a motorcycle accident in 1978 when he fractured his left fibula.  The Veteran stated that the back pain never resolved and he now has constant pain in his low back.  The VA examiner diagnosed the Veteran with lumbar DDD and opined that the condition was less likely than not incurred in service.  The rationale provided was that the Veteran has multilevel DDD of the lumbar spine which is consistent with age related changes.  The examiner added that the Veteran also has a remote history of back injury more than 20 years after service while in prison, following which he reported back pain and had a positive MRI finding of disc protrusion.  He noted that it is much more likely that his lumbar DDD is due to the above than his in-service injury 30 years ago.  Furthermore, the examiner opined that there would be no nexus between his service connected left fibula fracture and his lumbar DDD.

The Veteran submitted a private medical opinion from November 2016, where the private examiner conducted a chart review and opined as to the impact of the Veteran's altered gait (due to his service-connected left fibula impairment) on aggravation of the Veteran's lumbar spine condition.  The private examiner spoke to the Veteran over the phone and he reported that he walks with a limp that makes his low back hurt worse.  The private examiner referenced his own examination from July 2011, the Veteran's medical history, and conducted internet research regarding the Veteran's conditions.  He noted that his internet research found that conditions that result in the major displacement of center of gravity away from the vertical axis of the spine creates and increases force in stabilizing spinal muscles to balance the spine, causing increased intradiscal pressure.  Additionally, increased spinal motion secondary to displacement of hips/center of gravity while walking will continue disc breakdown.  The examiner opined that in his "professional opinion, within reasonable bounds of medical probability, that it is at least as likely as not (50/50 probability) that the [Veteran's] altered gait, secondary to his service-connected left fibula impairment, aggravates his lumbar spine condition."

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R. § 3.310(b).  Service connection may be established when a service connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. §  3.310(b).  

The November 2016 private medical opinion does not account for the Veteran's post-service back injury, and the opinion does not specify the particular back condition aggravated and the degree of aggravation.  The March 2012 VA opinion fails to provide an opinion on aggravation.  Accordingly, the issue is remanded for further development. 

Increased Rating

The Veteran was last afforded a complete VA examination in order to determine the severity of his left leg condition in June 2012.  In the June 2016 Board hearing, the Veteran argued that his left ankle disability has worsened since his last VA examination.  Based on the Veteran's assertions that the left leg disability has worsened and the fact that the last VA examination regarding the Veteran's left leg disability was over five years ago, the Board finds that the Veteran should be afforded a new VA examination to assess the current level of severity for his status post fracture of the left fibula.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the March 2012 VA back examination report.  The examiner must review the record and should note that review in the report.  The examiner is asked to offer an opinion on the following medical question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's degenerative disc disease L4-L5, L5-S1 with foraminal stenosis was AGGRAVATED by his service connected status post fracture of the left fibula.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's degenerative disc disease L4-L5, L5-S1 with foraminal stenosis absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected status post fracture of the left fibula. 
In so opining the examiner must do the following:  (i) consider the Veteran's contention that an altered gait caused by his service connected status post fracture of the left fibula aggravated his low back disability; and (ii) consider the November 2016 private medical opinion by Dr. G.A.  

A rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Schedule the Veteran for a VA examination to determine the current severity of a fracture of the left fibula.  The examiner must review the record and should note that review in the report. All necessary tests and studies should be conducted. 

The examiner must test the range of motion of the Veteran's ankles.  In order to comply with the Courts recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  IF the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to mere speculation, then the examiner must provide an explanation for why this is so.

3. After completing the above, and any additional development deemed warranted, re-adjudicate the issues in light of the pertinent evidence and legal authority.  If the benefits sought on appeal remain adverse, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


